Citation Nr: 0409714	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
hemorrhoids.  

2.  Entitlement to an initial compensable disability rating for 
residuals of bilateral herniorrhaphies.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 1991 
to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The Board remanded the veteran's appeals in February 2001.  The 
requested development was completed.  The RO reviewed the claims 
for service connection and granted service connection for nose 
bleeds, hypertension and migraine headaches.  The veteran has not 
appealed any downstream issues stemming from these grants.  
Therefore, these issues are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The evaluations for the hemorrhoids and herniorrhaphy residuals 
were remanded by the Board in June 2003.  The requested 
development was completed.  In a letter dated in July 2003, the RO 
notified the veteran that he should submit any additional evidence 
within 30 days, but that he actually had a year in which to submit 
the evidence.  A court decision had held that VA must wait one 
year before denying a claim.  In the Veterans Benefits Act of 
2003, Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Therefore, the RO decided the 
claim and issued a supplemental statement of the case.  

A response to the July 2003 letter is not of record.  A 
supplemental statement of the case was issued in October 2003 and 
the case was returned to the Board for appellate review.  The 
Board will proceed to evaluate the evidence before it, without 
further delay; however, if additional evidence on these claims is 
received within a year of the July 2003 letter, this decision may 
be vacated.  If VA receives information or evidence to support 
these claims, more than a year after the issuance of the July 2003 
letter, it may not be able to pay benefits from the date the claim 
was initially received.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the appellant in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The service-connected hemorrhoids do not result in more than 
moderate disability.  

3.  The service-connected inguinal hernia residuals do not result 
in true hernia protrusion or other symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7336 (2003).  

2.  The criteria for a compensable rating for residuals of 
bilateral herniorrhaphies not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7338, 7804 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") became 
law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

Pursuant to the requirements of VCAA, the veteran was sent letters 
in December 2001 and July 2003.  These letters told him (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence that 
VA will seek to provide, and (3) of the information and evidence 
that the claimant is expected to provide.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  The rating decision, 
statement of the case, and supplemental statements of the case, 
notified the veteran and his representative of the status of the 
evidence as it was developed.  

VA has made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  This 
includes private records which the veteran adequately identified 
and authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  The veteran has been 
examined by VA and a medical opinion rendered.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in substantiating 
the claim.  

Further, the veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  Notably, neither the appellant nor the representative 
has asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

Thus, the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, regulations and 
VA procedural guidance.  See also 38 C.F.R. § 3.103 (2003).  
Therefore, it would not abridge the appellant's rights under VCAA 
and implementing regulations for the Board to proceed to review 
the appeal.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet App 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the evaluation of hemorrhoids and 
the residuals of bilateral herniorrhaphies, a substantially 
complete application was received in August 1998.  Thereafter, in 
a rating decision dated in March 1999 those issues were denied.  
Only after that rating action was promulgated did the AOJ, in 
December 2001 provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Additional information on 
these points was provided to the veteran in the June 1999 
statement of the case (SOC), a September 1999 information request, 
January 2003 and October 2003 supplemental statements of the case 
(SSOC's), and a July 2003 letter.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, at  421, 422.  On 
the other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
at 421.  Similarly, a claimant is not compelled under 38 U.S.C. § 
5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on December 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a SOC and SSOC's were provided to the appellant.  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet App 412, 422 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim, in the SOC, 
SSOC's and other correspondence.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Evaluation.  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2 (2003).  

Inasmuch as this case involves initial ratings, the Board has 
considered the issues raised by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999) and whether staged ratings should be 
assigned.  We conclude that the conditions addressed have not 
significantly changed and uniform ratings are appropriate in this 
case. 

Hemorrhoids.  Hemorrhoids, external or internal, will be rated as 
20 percent disabling where there is persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent rating requires 
the hemorrhoids be large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  A 
non-compensable rating will be assigned where the disability is 
mild or moderate.  38 C.F.R. Part 4, Code 7336 (2003).  

The service medical records show that in November 1993, the 
veteran complained of hemorrhoids and received treatment.  On 
follow-up in February 1994, there was no bleeding or further 
symptomatology.  On periodic examination, in September 1995, a 
small external hemorrhoid was noted.  It was reported that there 
was no bleeding.  On examination for separation from service, the 
veteran's anus and rectum (including hemorrhoids) were normal.  

On VA examination, in August 1998, the veteran reported a problem 
with external hemorrhoids, which produced small spots of bleeding 
up to twice a month.  The examiner found external hemorrhoids, 
with no bleeding.  The diagnosis was external hemorrhoids with 
recurrent minor local bleeding.  

During the September 2002 VA examination, the veteran reported 
that he still had hemorrhoids and that they pop out two to three 
times a month and give him pain at that time.  They were said to 
become enlarged and painful.  The pain limited his ability to sit.  
He soiled his clothes with blood one to three times a month.  A 
hemorrhoid last bled the previous week.  Examination of the rectum 
revealed normal sphincter tone.  There was a moderate sized skin 
tag, consistent with a resolved hemorrhoid on the right side of 
the rectum, at 9 o'clock.  No active hemorrhoids were seen.  The 
assessment was external hemorrhoids.  The doctor expressed the 
opinion that there were hemorrhoids that were mild and 
occasionally moderate, in severity.   

In his July 1999 substantive appeal, the veteran stated that his 
hemorrhoids were constantly exposed (irreducible).  He stated that 
he had painful and sometimes bloody bowel movements every day, and 
also had bleeding fissures.  He complained about the adequacy of 
the August 1998 VA examination.  

The Board has considered the veteran's description of his 
hemorrhoids.  It is noted that he has had some medical training.  
He can report what he observes.  38 C.F.R. § 3.159 (2003).  
However, the reports by the examining physicians have greater 
probative weight, because of their objectivity and perspective.  
Here, the medical records and examination reports provide a 
preponderance of evidence which establishes that the service-
connected hemorrhoids are mild and, at most, occasionally 
moderate.  

The evidence from competent medical professionals agrees that the 
hemorrhoids are not large or thrombotic.  While the veteran 
asserts that they are irreducible the medical reports do not 
support this assertion.  The hemorrhoids do not have excessive 
redundant tissue or evidence of frequent recurrences.  There is no 
persistent bleeding, secondary anemia, or fissures.  

The objective findings are well within the parameters for a non-
compensable rating.  The medical reports establish by a 
preponderance of evidence that the findings do not approximate the 
criteria for a compensable evaluation.  38 C.F.R. § 4.7 (2003).  
Therefore, the higher rating must be denied.  

Residuals of Bilateral Herniorrhaphies.  An inguinal hernia will 
be non-compensable if it is small, reducible, or without true 
hernia protrusion, or if not operated, but remediable.  A 10 
percent rating will be assigned for a recurrent postoperative 
hernia, readily reducible and well supported by truss or belt.  A 
small, postoperative recurrent, or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible will be 
rated as 30 percent disabling.  The maximum rating under this code 
is 60 percent which is assigned for a large, postoperative, 
recurrent hernia, which is not well supported under ordinary 
conditions and not readily reducible, when considered inoperable.  
Ten percent will be added for bilateral involvement, provided the 
second hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, added 
for the second hernia, if the latter is of compensable degree.  38 
C.F.R. Part 4, Code 7338 (2003).  

The service medical records reveal that the veteran had 
symptomatic bulges in the groins.  Bilateral inguinal hernias were 
surgically treated in December 1995, with a bilateral Marcy 
ringplasty and high ligation.  On examination for separation from 
service, he was noted to have bilateral hernia scars.  

During the August 1998 VA examination, the veteran reported his 
bilateral herniorrhaphies were without sequelae.  The examiner 
found well-healed bilateral inguinal hernia scars on the lower 
abdomen.  There were no recurrent hernias or organomegaly.  The 
diagnosis was status post bilateral inguinal herniorrhaphies.  

On the September 2002 VA examination, the veteran reported his 
hernia repairs.  The areas still felt tight.  He had discomfort 
when he attempted to stretch or bend.  There was no numbness.  He 
had pain in that region once a month.  He avoided some sports 
activities because of discomfort in the groin.  On examination, 
there were 7-centimeter horizontal scars on the left and right 
groins.  The right was slightly more tender than the left.  No 
recurrent hernias were noted.  It was the assessment that the 
veteran was status post right and left inguinal herniorrhaphies.  
The doctor commented that the bilateral inguinal herniorrhaphy 
scars were minimally tender and minimally disfiguring, with no 
recurrent hernias.  He had a mild limitation of activities due to 
the herniorrhaphies.  

In his July 1999 substantive appeal, the veteran asserted that 
when he strains, he gets a small bulge.  He acknowledges that it 
is not as big as before the surgery, but he nonetheless gets a 
small bulge on the right side indicating some herniated tissue 
remains.  The veteran reports that the examiner, in August 1999, 
merely looked at his scars, without thoroughly examining them.  

The veteran describes a small reducible hernia, without true 
hernia protrusion, for which the rating criteria provide a non-
compensable evaluation.  The veteran is not describing small or 
large hernias which would approximate the criteria for a higher 
evaluation.  We note the veteran's complaints about the VA 
examination, but the physicians' findings are in agreement and 
mutually supporting.  They provide a preponderance of evidence 
that there are no recurrent hernias.  Thus, the evidence 
establishes that the disability does not approximate any criteria 
for a higher evaluation.  38 C.F.R. § 4.7 (2003).   

On the September 2002 VA examination, the examiner reported there 
were 7 centimeter horizontal scars on the left and right groins; 
and that the right was slightly more tender than the left.  That 
is, we have competent medical evidence that the two herniorrhaphy 
scars are tender.  For this reason, the Board has considered 
evaluating the residuals as scars.  The Board "must review all 
issues which are reasonably raised from a liberal reading of the 
appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. App. 
127, 130 (1991).  The Court has extended this principle "to 
include issues raised in all documents or oral testimony submitted 
prior to the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  

Prior to August 30, 2002, scars were rated as 10 percent disabling 
if superficial, tender and painful on objective demonstration.  38 
C.F.R. Part 4, Code 7804 (2002).  Effective August 30, 2002, 
superficial scars which are painful on examination will be rated 
as 10 percent disabling.  38 C.F.R. Part 4, Code 7804 (2003).  
Thus, under old or new criteria, tenderness by itself is not 
sufficient to support a compensable evaluation.  The scars must be 
painful to be compensable.  It this case, the veteran does not 
assert that the scars are painful nor do the doctors report any 
pain in addition to the tenderness.  Consequently, the scars do 
not approximate either old or new criteria for a compensable 
rating.  38 C.F.R. § 4.7 (2003).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or not 
they were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  The Board, as did the RO (see statement of 
the case dated in June 1999), finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  



ORDER

An initial compensable disability rating for hemorrhoids is 
denied.  

An initial compensable disability rating for residuals of 
bilateral herniorrhaphies is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



